TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 21, 2021



                                      NO. 03-20-00083-CV


                                    Petra Ugarte, Appellant

                                                v.

           Eureka Holdings Acquisitions, LP, and 2019 FOREAL, LP, Appellees




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND KELLY
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on January 15, 2020. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.